Citation Nr: 0917803	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disorder. 

2.  Entitlement to an effective date prior to April 15, 2005, 
for the payment of additional compensation based on a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the above 
Department of Veterans Affairs (VA) M&ROC, denying an 
increased evaluation for the Veteran's cervical spine 
disorder.  The appeal also arises from a May 2005 M&ROC 
decision granting payment of benefits based on a dependent 
spouse effective from May 1, 2005.  

The Board has recharacterized the Veteran's service-connected 
neck condition from "residuals of neck injury" to 
"cervical spine disorder" to better reflect the nature of 
the condition as encompassing spinal disability.  

The Board remanded the claim for an increased evaluation for 
a cervical spine disorder in April 2002, with the Veteran 
afforded a hearing in November 2002 before an M&ROC Hearing 
Officer to testify in support of his claim.  The Hearing 
Officer granted an increased rating, from 20 to 30 percent 
disabling, for the Veteran's cervical spine disorder by a 
decision and Supplemental Statement of the Case (SSOC) issued 
in July 2003, with that 30 percent rating assigned effective 
from the August 1999 date of the Veteran's claim for an 
increased rating for that disorder.  The Board remanded the 
claim again in April 2007, and then again in September 2008, 
for further development and M&ROC review based on the recent 
amendments, and the prior rating criteria, for disorders of 
the spine.  That claim now returns to the Board for further 
review.  

The Board notes that in a letter from the Veteran's wife 
submitted in January 2009, she reported that the Veteran had 
seen a medical practitioner in the summer of 1975, within one 
year after separation from service, and that this medical 
practitioner then diagnosed the Veteran with both 
fibromyalgia and rheumatoid arthritis.  The Board interprets 
this correspondence as an implied claim at least for service 
connection for rheumatoid arthritis, on a first-year-post-
service presumptive basis pursuant to 38 C.F.R. §§ 3.307, 
3.309.  The M&ROC may also ascertain that an implied claim 
for service connection for fibromyalgia has been raised.  
These issues are accordingly referred to the M&ROC for 
appropriate action.  

The issue of entitlement to an increased rating for a 
cervical spine disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the M&ROC via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  At the time of the Veteran's claim for increased 
evaluation for a cervical spine disorder on August 10, 1999, 
VA already had notice of the existence of the Veteran's 
spouse as a dependent for VA purposes.  

2.  No benefit of entitlement to a higher payment based on a 
service-connected 30 percent disability rating, on the basis 
of the Veteran's having a dependent spouse, had yet been 
granted at the time the M&ROC in its July 16, 2003, letter 
requested the Social Security number (SSN) of the Veteran's 
spouse.  

3.  The Veteran made no claim based on dependent status prior 
to April 2005.  


CONCLUSION OF LAW

The Veteran has been entitled to disability benefits payments 
based on the existence of a spousal dependent for VA 
purposes, on a continuous basis beginning effective August 
10, 1999.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.204, 3.205, 3.400(a), 3.401(b) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Development notice was afforded the Veteran in April 2005 
addressing the Veteran's claim of entitlement to an earlier 
effective date of August 10, 1999, for additional 
compensation based on a dependent spouse.  The Board herein 
grants that complete benefit sought, and hence there remains 
no reasonable possibility that additional notice or 
development assistance would further that claim.  

II.  Claim for an Earlier Effective Date for Additional 
Compensation
Based on a Dependent Spouse

The Veteran seeks retroactive benefits based on the increased 
level of disability payment for a 30 percent disability 
rating based on his dependent spouse.  As noted above, the 
Veteran seeks those benefits effective from the August 10, 
1999, date on which he submitted his claim for increased 
rating for his service-connected cervical spine disorder, 
which is the effective date for which he was granted an 
increase to a 30 percent disability rating for that 
condition.  The additional payments based on the existence of 
dependents are addressed in 38 U.S.C.A. § 1115 (West 2002 & 
Supp. 2008).  Effective October 1, 1978, Public Law 95-479 
amended section 1115 to provide that additional compensation 
would be payable to veterans with a combined disability 
evaluation of 30 percent or more, to assist in the support of 
their dependent spouses and/or children.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found. 
38 C.F.R. § 3.400(a).

The evidentiary record reflects that the Veteran and his 
spouse were legally married in January 1977.  In July 1977 
the Veteran's spouse submitted a letter to VA informing that 
she and her husband had received a letter from VA a few weeks 
earlier requesting proof of their marriage.  The Veteran's 
spouse accordingly enclosed with her July 1977 letter a copy 
of their marriage certificate.  Hence, VA has been notified 
of the Veteran's marital status, with adequate proof of that 
status, since July 1977.  

On August 10, 1999, the Veteran submitted a claim for an 
increased rating for his cervical spine disorder, then rated 
20 percent disabling.  After some delay incident to the claim 
process and an appeal initiated by the Veteran, in July 2003 
the M&ROC awarded him an increased rating for his cervical 
spine disorder to 30 percent, effective from the August 10, 
1999, date of his claim for that increase.  The M&ROC sent 
the Veteran one letter, dated on July 10, 2003, notifying him 
of the increased rating, and a second letter, dated July 16, 
2003, notifying him of the amount of disability payment he 
was to receive based on that increased disability rating.  
That second letter indicated an increased compensation 
payment beginning on September 1, 1999, based on the 
increased disability rating.  (The law provides that 
commencement of payment begins on the first day of the month 
following the effective date.  38 C.F.R. § 3.31.)  That 
second letter also informed that VA was paying him as a 
single Veteran with no dependents.  

The July 16, 2003, letter included a third page with 
instructions under the heading, "What Do We Need From You to 
Complete Your Claim For Dependents?"  Under that heading, 
the Veteran was instructed that "[a]dditional payments may 
be payable to dependents" and that the Veteran must submit a 
completed VA Form 21-686c and provide VA with the SSN of his 
spouse or other dependents which he is claiming, before VA 
can pay the Veteran benefits for the dependents.  That third 
page went on to explain that VA could pay the Veteran from 
the date VA received the claim, provided VA received the 
"information or evidence" within one year of the July 16, 
2003, date of the letter.  Among other forms provided with 
the July 16, 2003 letter was a VA Form 21-686c.  

The Board observes that the heading ""What Do We Need From 
You to Complete Your Claim For Dependents?" on that third 
page of the July 16, 2003 notice, is misleading, since the 
Veteran had not submitted any claim for dependents.  Rather, 
the Veteran had, in August 1999, nearly four years before, 
submitted a claim for an increased disability rating for his 
cervical spine disorder.  Nowhere in the July 16, 2003, 
letter or its attachments was the Veteran informed that he 
was entitled to a higher disability payment based on his 30 
percent rating for his cervical spine disorder based on his 
being married and hence having a spouse as a dependent for VA 
purposes.  Because a higher disability rating based on having 
a dependent is payable for a 30 percent disability rating but 
not for a 20 percent disability rating, the Veteran had no 
prior experience of a higher disability payment entitlement 
based on his spouse.  Hence, from that July 16, 2003 letter, 
and the page three attached thereto, he might reasonably have 
considered that the page three instructions were not 
applicable to him, since he had not submitted any "claim for 
dependents."  

An applicable regulation, 38 C.F.R. § 3.401(b), provides that 
additional disability compensation is payable based on a 
dependent on the latest of the following dates: (1) the date 
of claim, (2) the date of marriage or birth of a dependent 
child, (3) the date VA receives notice of the dependent's 
existence, (4) the date dependency arises, or (5) the 
effective date of the qualifying disability rating.  Applying 
this regulation, the Board observes that dependency arose 
when the Veteran and his spouse were married in January 1977; 
that VA had knowledge of the existence of the Veteran's 
spouse as his dependent ever since receipt of notice together 
with a copy of the marriage certificate in July 1977; and 
that the date of claim for increased rating for the cervical 
spine disorder and the effect date of the qualifying 30 
percent disability rating are both August 10, 1999.  38 
U.S.C.A. § 5110, 5111; 38 C.F.R. § 3.401(b).  It is clear 
that sufficient proof of marriage for purposes of receiving 
additional payment for a dependent spouse was provided with 
the submission of that marriage certificate in July 1977.  38 
C.F.R. §§ 3.204, 3.205, 3.216.

Hence, pursuant to 38 C.F.R. § 3.401(b), the Veteran should 
be entitled to an effective date for entitlement to a higher 
disability payment based on spousal status from August 10, 
1999, the effective date of his increased rating..   

It is true that the Veteran did to reply to the request on 
page three of the July 16, 2003, notice of increased rating, 
and in fact did not submit his spouse's Social Security 
number and a completed VA Form 21-686c until April 2005.  He 
has explained that he first learned from a VA website on the 
Internet that he was entitled to a higher disability payment 
based on the presence of a dependent spouse.  However, the 
Board does not find that delay to be determinative in this 
case.  

Another VA regulation, 38 C.F.R. § 3.216(a), provides that it 
is mandatory that a Veteran submit a requested Social 
Security number of the Veteran or a dependent, and that if 
one is not submitted in a timely fashion following such a 
request, benefits based on that person whose SSN was 
requested are to be terminated.  However, that regulation, 
38 C.F.R. § 3.216(a), is inapplicable here because the M&ROC 
did not properly inform the Veteran in the July 16, 2003, 
letter, when it requested that the Veteran supply the SSN of 
any dependents, that this was required to support entitlement 
to a higher level of disability for the Veteran's 30 percent 
rating for a cervical spine disorder.  Hence, in effect, the 
M&ROC did not adequately request the Social Security number 
for the Veteran's spouse because it did not explain why that 
SSN was needed or what benefit, if any, would be adversely 
affected in the absence of that number.  Rather, the letter 
informed the Veteran simply that he was being paid as a 
single Veteran, and since the letter did not inform the 
Veteran that there was anything disadvantageous about being 
paid in that manner despite his being married, or that a 
different amount of compensation would be provided if he were 
to establish that he had a spouse dependent to VA's 
satisfaction by submitting requested documents, the letter 
failed to inform him of the financial jeopardy associated 
with failure to establish the presence of dependents.  In 
short, the July 16, 2003, letter's request for dependent(s)' 
Social Security number(s) was inadequate for purposes of 
denying the level of disability payment commensurate with the 
presence of one dependent for a 30 percent disability rating.  
38 C.F.R. § 3.216(a).  

In addition, benefits based on the 30 percent disability 
rating based on the presence of the Veteran's spouse as a 
dependent had not yet been granted, and benefits that are not 
granted cannot be "terminated."  The case here was one of 
establishing an increased benefit, not termination of a 
benefit already granted.  The M&ROC, having not granted the 
benefit based on spousal status, could not rightly terminate 
that grant under 38 C.F.R. § 3.216(a).  Thus, the RO's July 
16, 2003, request to the Veteran for SSNs of dependents was 
inadequate for purposes of limiting the level of payment 
entitlement based on number of dependents based on his 30 
percent disability rating for service-connected cervical 
spine disorder.   

The Board has also considered the applicability of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §§ 3.109(a), 3.158(a), 
regarding incomplete applications, which dictate that a claim 
is to be considered abandoned if requested evidence is not 
furnished within one year after the date on which VA requests 
such evidence.  However, the Board also does not find those 
laws to be applicable here.  As already noted, there was 
never a claim by the Veteran for benefits based on dependents 
status prior to the his submission of his wife's Social 
Security number and a VA Form 21-686c in April 2005, and 
hence there could be no abandonment of such a claim in this 
case prior to that time.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 
3.1(p). "Date of receipt" generally means the date on which 
a claim, information or evidence was received by VA. 
38 C.F.R. § 3.1(r) (2008).  There was no such abandonment 
after the April 2005 submission, precisely because the 
Veteran then submitted the requested evidence.  

In this case, it appears that the Veteran lacked knowledge 
prior to April 2005 of any entitlement to a higher level of 
disability compensation for his cervical spine disorder based 
on the existence of a spouse, and that once he learned of 
that higher entitlement based on his spouse he submitted the 
requested form, providing his spouse's SSN.  Notice to VA of 
the existence of the spouse is not at issue here, because VA 
was duly notified of the spouse in July 1977, and that notice 
with an accompanying copy of their marriage certificate has 
been of record within the claims file since July 1977.  

Accordingly, pursuant to 38 C.F.R. § 3.401(b), the 
appropriate effective date for entitlement to a higher 
disability payment based on the existence of the Veteran's 
spouse as a dependent for VA purposes is the date of receipt 
of the claim for increased rating, or August 10, 1999.  


ORDER

An effective date of August 10, 1999, is granted for 
entitlement to a higher disability payment based on the 
existence of the Veteran's spouse as a dependent for VA 
purposes.  


REMAND

The Board here again remands the Veteran's claim for an 
increased rating for his service-connected cervical spine 
disorder.  Notwithstanding the significant development 
undertaken in the course of appeal, the Board concludes that 
additional evidentiary development and M&ROC review is still, 
unfortunately, required.  The Veteran's cervical spine 
disorder is an ongoing condition which may change and has not 
been shown to be static over the period of the claim.  See 
38 C.F.R. § 4.1.  A report of the existence of additional 
evidence not reflected in the record which is relevant to the 
Board's adjudication of the level of disability necessitates 
an attempt to obtain that evidence, in furtherance of the 
Veteran's claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

In January 2009, subsequent to the RO's most recent review of 
the claim in a November 2008 SSOC, the Veteran submitted a 
letter from his wife addressing the nature of his service-
connected cervical spine disorder.  While it is true that the 
Veteran then submitted a waiver of M&ROC review of that 
additional statement as evidence supportive of his claim, in 
that letter the Veteran's wife informed that the Veteran was 
scheduled in February 2009 to meet with a treating physician 
to address the possibility of use of a neural stimulation 
implant device ( "Precision Plus SCS System") to assist 
with control of the his pain associated with his service-
connected cervical spine disorder.  The record does not 
contain a report of any such medical visit, with the most 
recent pertinent evidence of record being that January 2009 
letter.  An attempt must be made to obtain evidence 
pertaining to that additional treatment, because those 
additional records are pertinent to the level of disability 
of the Veteran's cervical spine disorder.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Remand is therefore 
required to obtain that evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The M&ROC should appropriately contact 
the Veteran and ask what treatments and/or 
hospitalizations he has undergone for his 
cervical spine disorder since November 
2008.  He should be again informed of the 
relative duties, for him and for VA, in 
developing his claim, pursuant to the 
VCAA, and he should also be informed of 
relevant considerations pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   He should be specifically asked 
about any recent treatment or consultation 
obtained with the physician, Dr. K., 
mention in his wife's submitted January 
2009 letter, and whether he underwent 
implantation of the "Precision Plus SCS 
System".  All records and responses 
received from the Veteran should be 
associated with the claims file.

2.  Any additional evidentiary development 
indicated by the Veteran's response or 
evidence obtained, should be undertaken.  
This should include obtaining all 
indicated records of treatment, 
consultation, surgery, or hospitalization, 
with appropriate authorization and 
assistance from the Veteran.  All records 
and responses received should be 
associated with the claims file.  

3.  Thereafter, and after any other necessary 
development, the M&ROC should readjudicate the 
remanded claim de novo, with appropriate 
consideration of all applicable rating criteria 
for spine disabilities (including both current 
and prior rating criteria for disorders of the 
spine).  Since there are indications or reports 
of significant work impairment, consideration 
of referral for an extra-schedular rating 
should also be undertaken.  If the benefits 
sought by the remanded claim is not granted to 
the Veteran's satisfaction, the Veteran and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


